Opinion op the court bt
JUDGE DuRELLE
Overruiing petition
POR REHEARING.
After filing 'the opinion in this case, the appellant appears* to have given notice- to appellee, and produced-before the common pleas division of the Jefferson Circuit Court certain affidavits and the minutes of said court, upon which it moved the court to sign and approve the bill of exceptions and transcript of evidence filed in the case, and to malee said signatures nunc pro tunc, as of the 20th day of January, 1900. The circuit judge thereupon entered an order sustaining the motion, and, as recited in the order, “thereupon the court approved the said report of the evidence, and signed the bill of exceptions, all as of the 20th day of January, 1900.” A petition for rehearing has *576been filed in this court, together with a motion to set aside the judgment of this court and the submission, and to file a supplementary record showing these proceedings, and containing a copy of the bill of exceptions signed by the circuit judge, but not containing the transcript of testimony, or showing that it was signed or identified by the judge, except in so far as the order quoted, and reciting that it was approved, tends to show that fact. In support of these motions, appellant relies upon several eases decided by this court. In Wisconsin Chair Co. v. Columbia Finance & Trust Co. (Ky.) 60 S. W., 717, 22 Ky. L. R., 1374 the opinion does not show the action relied on as a precedent, but the action taken was to set aside a judgment of affirmance, and permit the filing of .a corrected and supplemental transcript, showing the bill of exceptions to have been signed by the circuit judge. What was done in that case was to correct the record in this court, and make it conform to the record as it existed in the trial court at the time of the appeal. In Doty v. Trustees (Ky.) 15 S. W., 1063, 16 S. W., 268 (12 Ky. L. R., 964) an omission from the transcript of the record filed in this court of the return of service of process was permitted to be corrected after a judgment of reversal rendered upon the sole ground that service of process was not shown. In Insurance Co. v. Menefee’s Ex’r (Ky.) 53 S. W., 260, (21 Ky. L. R., 916) a supplemental record was filed before submission, showing a nunc pro kmc order filing the bill of exceptions contained in the original record, bearing an indorsement showing its filing, and having a'certificate in the usual form, signed by the judge. The nunc pro tunc order seems to have been made subsequent to the taking of the appeal, but the supplemental record was nevertheless considered. The question of practice in that case, however, was not essential to the decision of the case, which was affirmed *577upon the merits. It will be observed that none of the authorities cited come up to the question presented in this case, which is whether, after submission and judgment in this court, the record in the lower court may be amended, and such action so taken by the lower court be shown here, to enable this court to reverse its former action. With considerable regret arising from the circumstances of hardship which appear in this case, we have reached the conclusion that this can not be done. The case of Insurance Co. v. Menefee’s Ex'r, supra, went as far in this direction as the court has ever gone, and in that case the supplemental record was filed before submission. Even upon the assumption that the transcript of evidence is sufficiently identified by the mere recital in the order now presented that it was approved by the court, we thiDk the application comes too late. In the case of Doty v. Trustees, supra, the court, speaking through Judge Pryor, seemed to base its action upon the ground thait the error of the clerk in making the transcript of the existing record was not properly chargeable against the parly injured thereby, for it was there said: “While this court has always ruled that parties must look to the record before submission, and that it is too late to complete the record after the decision here adverse to the party who ought to have seen the record was perfect before submission, yet, in a case like this, where service was had, and the clerk omitted to copy it, or erred in making the copy, it seems to us the error ought to be corrected; and therefore a rehearing is granted and judgment affirmed.” In that case appellant brought the record here, and the error in that record —a mere omisision by the copyist — had resulted in a reversal against the appellee, who seems to have been con*578sidered as having the right to rely upon the record brought by the appellant as correct. In this case the error occurred in the court below. It prejudiced, not the appellee, but the appellant, who brought the record here, and now, after submission and judgment against appellant, it is sought to correct the error in the court below, and present the record of that correction in this court for its .action. In Stanford v. Parker (Ky.) 15 S. W., 784, referred to in the opinion, where the imperfection in the record which resulted in an affirmance was the failure of the circuit judge to sign the bill of exceptions, this court, through Judge Bennett, said that ‘The case having been submitted on the record as it is, and a decision having been rendered thereon, it is too late now to ask for a correction.” In Brewing Co. v. Seelbach (Ky.) 40 S. W., 671, (19 Ky. L. R., 375) the transcript .of evidence was not copied, and an affirmance was had for that reason. After the decision, this court refused to permit a correction to be made, although it was shown by afS davit that the error was • entirely an •omission of the clerk. The policy of such a practice as that here sought to be sanctioned would, in 'our judgment, be extremely disastrous, and we have therefore reached ■the conclusion that we oan not permit an extension of such practice beyond the limits heretofore authorized, which reach quite as far as is consistent with a reasonable degree of certainty in the practice. The petition is overruled.